    21-50453-cag Doc#7 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                    Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        21−50453−cag
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Craig A. Gargotta
IN RE: TeamBuilders Counseling Services, Inc. ,
Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    7/14/21      is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named
debtors who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A
proof of claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the
order for relief. Creditors and governmental units must file a claim, whether or not they are included in the list of
creditors filed by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise
provided by law. Claims may be filed using the court's Online Claim Filing System without having to complete a
paper proof claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        John Patrick Lowe
615 E. HOUSTON STREET, ROOM 597                               2402 East Main Street
SAN ANTONIO, TX 78205                                         Uvalde, TX 78801

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 4/16/21
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
           21-50453-cag Doc#7 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                           Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-50453-cag
TeamBuilders Counseling Services, Inc.                                                                                 Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-5                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 16, 2021                                               Form ID: 148                                                               Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                 Recipient Name and Address
db                     + TeamBuilders Counseling Services, Inc., 280 Thompson Dr., Kerrville, TX 78028-5901
18165703               + G.V., c/o Curtis & Co., 215 Central Ave. Northwest, Third Floor, Albuquerque, NM 87102-3318
18165705                 United States Attorney, Taxpayer Division, 601 N.W. Loop 410 Suite 600, San Antonio, TX 78216-5512
18165706                 United States Attorney General, 950 Pennsylvania Ave., NW, Washington, DC 20530-0001

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QJPLOWE.COM
                                                                                        Apr 17 2021 02:58:00      John Patrick Lowe, 2402 East Main Street,
                                                                                                                  Uvalde, TX 78801-4943
ust                       Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Apr 16 2021 23:46:00      United States Trustee - SA12, US Trustee's Office,
                                                                                                                  615 E Houston, Suite 533, PO Box 1539, San
                                                                                                                  Antonio, TX 78295-1539
18165704                  EDI: IRS.COM
                                                                                        Apr 17 2021 02:58:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 15, 2021 at the address(es) listed below:
Name                               Email Address
           21-50453-cag Doc#7 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                           Notice Pg 3 of 3
District/off: 0542-5                                          User: admin                                                          Page 2 of 2
Date Rcvd: Apr 16, 2021                                       Form ID: 148                                                        Total Noticed: 7
John Patrick Lowe
                               pat.lowe.law@gmail.com plowe@ecf.axosfs.com

United States Trustee - SA12
                               USTPRegion07.SN.ECF@usdoj.gov

William R. Davis, Jr
                               on behalf of Debtor TeamBuilders Counseling Services Inc. wrdavis@langleybanack.com, msolberg@langleybanack.com


TOTAL: 3
